Citation Nr: 0116435	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-25 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to April 1991.  

This appeal arises from a July 1999 rating decision in which 
the RO confirmed and continued a 30 percent evaluation for 
the veteran's service-connected PTSD.

The veteran provided testimony at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO in March 2001.  A transcript of the hearing is of 
record.


REMAND

In this case, the veteran is contending that his service-
connected PTSD is more disabling than is reflected by the 
current 30 percent evaluation.  In a December 1999 VA Form-9, 
the veteran indicated that he attempted suicide in early 1997 
and that he discussed the suicide attempt with a Dr. Kagan at 
the VA Medical Center (VAMC) in West Los Angeles, California.  
He contends that this evidence was never received by the RO 
and therefore was not used in properly evaluating his PTSD.  
A review of the West LA VAMC treatment records contained in 
the claims folder reveals no discussion of a suicide attempt 
or specific notes from a Dr. Kagan.  Thus, the Board finds 
that the RO should make further attempts to retrieve these 
specific VA treatment records referred to by the veteran.  
Furthermore, the veteran indicated that he received treatment 
by a Dr. Nunez at a VA outpatient clinic.  He stated that he 
attended a depression group by Dr. Nunez and that it was 
determined that the veteran was severely depressed.  A review 
of the claims folder reveals that these records have not been 
associated with the claims folder.             

The Board notes that there has been a significant change in 
the law during the pendency of this appeal. On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded. This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law. Id. This should include 
consideration of whether any additional notification or 
development action is required under the Act. Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought. A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim. Id.

Under the circumstances of this case, and in light of the 
change in the law noted above, the Board finds that 
additional development of the record is warranted prior to 
further appellate adjudication.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1. The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from Drs. Kagan and Nunez at 
the VAMC in West LA, as well as from any 
other source or facility, private or VA, 
identified by the veteran. If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified. The veteran is free to submit 
to the RO any pertinent medical evidence 
in his possession, and the RO should 
afford him the opportunity to do so 
before scheduling him to undergo any 
examination.

2. After associating with the claims file 
all available records received pursuant 
to the above-requested development, the 
RO should consider whether it is 
necessary to provide the veteran with 
another VA psychiatric examination. In 
the event such examination is scheduled, 
it is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in his claims 
folder, including a complete copy of this 
REMAND. All examination findings, along 
with complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all additional 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed. In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5. After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
for entitlement to an increased rating 
for PTSD.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

6. Unless the benefit sought on appeal is 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
an SSOC and given an opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period. See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




